ORDER
PER CURIAM.
HHC Medical Group, P.C. (Plaintiff) appeals from the trial court’s denial of its motion for judgment on the pleadings and the trial court’s entry of judgment on the pleadings in favor of Medical Equities, L.P. (Defendant). On appeal, Plaintiff argues the trial court erred in denying Plaintiffs motion for judgment on the pleadings and in granting Defendant’s motion for judgment on the pleadings because (1) the trial court failed to construe the lease agreement according to its plain language and failed to apply a specific lease provision dealing with charges for electricity, and (2) the lease is ambiguous as a matter of law as to whether non-separately-elected-eleetricity is an operating expense. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).